If

     AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                     F
                                                                                                                                   -~·-·-·------
                                                                                                                                      ~ :·-r&,.,.,
                                                                                                                                   I§ i~ ~-          0
                                            UNITED STATES DISTRICT COURT                                                      FEB 0 5 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA                                      soui~~~'',;
                                                                                                                  I BY    .L·~T;;·~:'·.~
                                                                                                                                ''"' \
                                                                                                                                         -~:::::~~.
                                                                                                                                              r:;._)~\~.~:A
                                                                                                                                                     -..·•L
                                                                                                                   -..        .                               ut,·uTY
                  UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CA                                    ~--
                                       V.                                       (For Offenses Committed On or After November 1, 1987)
                  SILVINO MARTINEZ-TREJO (1)
                                                                                   Case Number:         3:18-CR-03647-MMA

                                                                                Ste.Qhen D Lemish
                                                                                Defendant's Attorney
     REGISTRATION NO.                  31222208
     D-
     THE DEFENDANT:
     ~    pleaded guilty to count(s)            One of the Information.
     D    was found guilty on count(s)
          after a plea of not guilty

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title and Section I Nature of Offense                                                                Count
         8:1326(A), (B)- Attempted Reentry Of Removed Alien (Felony)                                          1




          The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D   The defendant has been found not guilty on count(s)

     D Count(s)                                                                       dismissed on the motion of the United States.

     ~    Assessment: $100.00 waived


          JVTA Assessment*:$
     D
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     ~    No fine                  D Forfeiture pursuant to order filed                                                           , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                                HON. MICHAEL M. ANELLO
                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                             3:18-CR-03647-MMA
-·   AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

     DEFENDANT:                SILVINO MARTINEZ-TREJO (1)                                              Judgment- Page 2 of2
     CASE NUMBER:              3:18-CR-03647-MMA

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be imprisoned for a term of:
      Time Served




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D     The court makes the following recommendations to the Bureau of Prisons:




      D     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:
            D     at                            A.M.              on
            D     as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
            Prisons:
            D     on or before
            D     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
      I have executed this judgment as follows:

            Defendant delivered on                                            to
                                                                                   ---------------------------------
      at                                      , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    3:18-CR-03647-MMA
